DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received on 04 October 2021. Claims 1-15 are pending. Claims 9-15 are withdrawn as non-elected.
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 October 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the  recites the limitation "the instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 5,615,832 to Richard P. Price (‘832 hereafter), made of record in applicant disclosure.
Regarding claim 1, ‘832 teaches an apparatus comprising: a controller to: identify a property of particulate material contained in a container (C12L50-C12L60); determine, based upon the identified property of the particulate material, a parameter of a supply of gas fed into a conditioning assembly to condition the particulate material contained in the container (C12L50-C12L60); and control a mechanism to supply the gas at the determined parameter into the conditioning assembly (C12L50-C12L60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘832 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0193696 to McFarland et al. (‘696 hereafter).
Regarding claim 2, ‘832 does not teach measuring particulate level. In the related art of powder-based additive manufacturing, ‘696 teaches the apparatus wherein the controller is further to identify a level of the particulate material in the container and wherein the property of the particulate material is the level of the particulate material in the container (paragraph 0059) for the benefit of assessing the quality of the powdered material. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘832 with those of ‘696 for the benefit of automatically assessing the quality of powdered material.
Regarding claim 3, ‘696 teaches the apparatus wherein the controller is further to: receive an indication of a detected weight of the container; and identify the level of the particulate material from the detected weight of the container (paragraph 0059) for the reasons stated above.
Regarding claim 4, ‘832 teaches the apparatus wherein the conditioning assembly comprises a bed, a porous membrane, and a space between the bed and the porous membrane, and wherein the controller is further to: receive an indication of a detected pressure level inside the space; and identify the level of the particulate material from the detected pressure level (FIG 12, items 200, 212).
Regarding claim 5, ‘696 teaches the apparatus wherein the identified property of the particulate material is a type of the particulate material (Paragraph 0059) for the reasons stated above.
Regarding claim 6, ‘696 teaches the apparatus wherein the instructions are further to cause the processor to: access information pertaining to the particulate material stored on a chip corresponding to the particulate material, and identify the type of the particulate material from the accessed information (FIG 1 items 132, 131, 134) for the reasons stated above.
Regarding claim 7, ‘696 teaches the apparatus according to claim 1, wherein the instructions are further to cause the processor to: access a database that includes data correlating a plurality of particulate material properties and gas supply parameters; and determine the parameter of the supply of gas from the accessed database (FIG 1 items 131, 132, 134) for the reasons stated above).
Regarding claim 8, ‘696 teaches the apparatus wherein the parameter comprises gas type, gas supply velocity, gas supply volume flow rate, gas temperature, gas supply moisture content, or combinations thereof (paragraph 0059) for the reasons stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743